EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”), effective March 24, 2010 (“Effective
Date”), is made and entered into by and between DOLLAR GENERAL CORPORATION (the
“Company”), and Robert Ravener (“Employee”).

W I T N E S S E T H:

WHEREAS, Company desires to employ Employee upon the terms and subject to the
conditions hereinafter set forth, and Employee desires to accept such
employment;

NOW, THEREFORE, for and in consideration of the premises, the mutual promises,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

Employment Terms

 

1.

Employment.  Subject to the terms and conditions of this Agreement, the Company
agrees to employ Employee as Executive Vice President, Chief People Officer of
Dollar General Corporation.

2.

Term.  The term of this Agreement shall be until the third annual anniversary of
the Effective Date (“Term”), unless otherwise terminated pursuant to Sections 7,
8, 9, 10 or 11 hereof. The Term shall be automatically extended after the third
annual anniversary of the Effective Date from month to month, for up to six (6)
months, unless the Company gives written notice to Employee at least one month
prior to the expiration of the original or any extended Term that no extension
or further extension, as applicable, will occur or unless the Company replaces
this Agreement with a new agreement or, in writing, extends or renews the Term
of this Agreement for a period that is longer than six months from the
expiration of the original Term. Unless otherwise noted, all references to the
“Term” shall be deemed to refer to the original Term and any extension or
renewal thereof.

3.

Position, Duties and Administrative Support.

a.

Position.  Employee shall perform the duties of the position noted in Section 1
above and shall perform such other duties and responsibilities as Employee’s
supervisor or the Company’s CEO may reasonably direct.

b.

Full-Time Efforts.  Employee shall perform and discharge faithfully and
diligently such duties and responsibilities and shall devote Employee’s
full-time efforts to the




 







--------------------------------------------------------------------------------

business and affairs of Company.  Employee agrees to promote the best interests
of the Company and to take no action that is likely to damage the public image
or reputation of the Company, its subsidiaries or its affiliates.

c.

Administrative Support.  Employee shall be provided with office space and
administrative support.

d.

No Interference With Duties.  Employee shall not devote time to other activities
which would inhibit or otherwise interfere with the proper performance of
Employee’s duties and shall not be directly or indirectly concerned or
interested in any other business occupation, activity or interest other than by
reason of holding a non-controlling interest as a shareholder, securities holder
or debenture holder in a corporation quoted on a nationally recognized exchange
(subject to any limitations in the Company’s Code of Business Conduct and
Ethics).  Employee may not serve as a member of a board of directors of a
for-profit company, other than the Company or any of its subsidiaries or
affiliates, without the express approval of the CEO and the Compensation
Committee of the Board. Under no circumstances may Employee serve on more than
one other board of a for-profit company.

4.

Work Standard.  Employee agrees to comply with all terms and conditions set
forth in this Agreement, as well as all applicable Company work policies,
procedures and rules.  Employee also agrees to comply with all federal, state
and local statutes, regulations and public ordinances governing Employee’s
performance hereunder.

5.

Compensation.

a.

Base Salary.  Subject to the terms and conditions set forth in this Agreement,
the Company shall pay Employee, and Employee shall accept, an annual base salary
(“Base Salary”) of no less than Four Hundred Forty-Five Thousand Two Hundred
Dollars ($445,200).  The Base Salary shall be paid in accordance with Company’s
normal payroll practices (but no less frequently than monthly) and may be
increased from time to time at the sole discretion of the Company.

b.

Incentive Bonus.  Employee’s incentive compensation for the Term of this
Agreement shall be determined under the Company’s annual bonus program for
officers at Employee’s grade level, as it may be amended from time to time.  The
actual bonus paid pursuant to this Section 5(b), if any, shall be based on
criteria established by the Board, its Compensation Committee and/or the CEO, as
applicable, in accordance with the terms and conditions of the annual bonus
program for officers. Any bonus payments due hereunder




2




--------------------------------------------------------------------------------

shall be payable to the Employee no later than 2 1/2 months after the end of the
Company’s taxable year or the calendar year, whichever is later, in which
Employee is first vested in such bonus payments for purposes of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Internal Revenue Code”) .

c.

Vacation.  Employee shall be entitled to three weeks paid vacation time within
the first year of employment. After five years of employment, Employee shall be
entitled to four weeks paid vacation. Vacation time is granted on the
anniversary of Employee’s hire date each year. Any available but unused vacation
as of the annual anniversary of employment date or at Employee’s termination
date shall be forfeited.

d.

Business Expenses.  Employee shall be reimbursed for all reasonable business
expenses incurred in carrying out the work hereunder.  Employee shall adhere to
the Company’s expense reimbursement policies and procedures. In no event will
any such reimbursement be made later than the last day of the calendar year
following the calendar year in which Employee incurs the reimbursable expense .

e.

Perquisites.  Employee shall be entitled to receive such other executive
perquisites, fringe and other benefits as are provided to officers at the same
grade level under any of the Company’s plans and/or programs in effect from time
to time.

6.

Benefits.  During the Term, Employee (and, where applicable, Employee’s eligible
dependents) shall be eligible to participate in those various Company welfare
benefit plans, practices and policies in place during the Term (including,
without limitation, medical, pharmacy, dental, vision, disability, employee
life, accidental death and travel accident insurance plans and other programs,
if any) to the extent allowed under and in accordance with the terms of those
plans.  In addition, Employee shall be eligible to participate, pursuant to
their terms, in any other benefit plans offered by the Company to
similarly-situated officers or other employees from time to time during the Term
(excluding plans applicable solely to certain officers of the Company in
accordance with the express terms of such plans).  Collectively the plans and
arrangements described in this Section 6, as they may be amended or modified in
accordance with their terms, are hereinafter referred to as the “Benefits
Plans.”  Notwithstanding the above, Employee understands and acknowledges that
Employee is not eligible for benefits under any other severance plan, program,
or policy maintained by the Company, if any exists, and that the only severance
benefits Employee is entitled to are set forth in this Agreement.




3




--------------------------------------------------------------------------------




7.

Termination for Cause.  This Agreement is not intended to change the at-will
nature of Employee’s employment with Company, and it may be terminated at any
time by either party, with or without cause. If this Agreement is terminated by
Company for “Cause” (Termination for Cause) as that term is defined below, it
will be without any liability owing to Employee or Employee’s dependents and
beneficiaries under this Agreement, (recognizing, however, that benefits covered
by or owed under any other plan or agreement covering Employee shall be governed
by the terms of such plan or agreement).  Any one of the following conditions or
Employee conduct shall constitute “Cause”:

a.

Any act involving fraud or dishonesty, or any material act of misconduct
relating to Employee’s performance of his or her duties hereunder;

b.

Any material breach of any SEC or other law or regulation or any Company policy
governing trading or dealing with stocks, securities, public debt instruments,
bonds, or investments and the like or with inappropriate disclosure or “tipping”
relating to any stock, security, public debt instrument, bond or investment;

c.

Any material violation of the Company’s Code of Business Conduct and Ethics (or
the equivalent code in place at the time);

d.

Other than as required by law, the carrying out of any activity or the making of
any public statement which prejudices or reduces the good name and standing of
Company or any of its affiliates or would bring any one of these into public
contempt or ridicule;

e.

Attendance at work in a state of intoxication or being found with any drug or
substance possession of which would amount to a criminal offense;

f.

Assault or other act of violence;

g.

Conviction of or plea of guilty or nolo contendre to any felony whatsoever or
any misdemeanor that would preclude employment under the Company’s hiring
policy; or

h.

Willful or repeated refusal or failure substantially to perform Employee’s
material obligations and duties hereunder or those reasonably directed by
Employee’s supervisor, the CEO and/or the Board (except in connection with a
Disability).

A termination for Cause shall be effective when the Company has given Employee
written notice of its intention to terminate for Cause, describing those acts or
omissions that are

believed to constitute Cause, and has given Employee ten days to respond.




4







--------------------------------------------------------------------------------




8.

Termination upon Death.  Notwithstanding anything herein to the contrary, this
Agreement shall terminate immediately upon Employee’s death, and the Company
shall have no further liability to Employee or Employee’s dependents and
beneficiaries under this Agreement, except for those benefits owed under any
other plan or agreement covering Employee which shall be governed by the terms
of such plan or agreement.

9.

Disability.  If a Disability (as defined below) of Employee occurs during the
Term, unless otherwise prohibited by law, the Company may notify Employee of the
Company’s intention to terminate Employee’s employment.  In that event,
employment shall terminate effective on the termination date provided in such
notice of termination (the “Disability Effective Date”), and this Agreement
shall terminate without further liability to Employee, Employee’s dependents and
beneficiaries, except for those benefits owed under any other plan or agreement
covering Employee which shall be governed by the terms of such plan or
agreement.  In this Agreement, “Disability” means:

a.

A long-term disability, as defined in the Company’s applicable long-term
disability plan as then in effect, if any; or

b.

Employee’s inability to perform the duties under this Agreement in accordance
with the Company’s expectations because of a medically determinable physical or
mental impairment that (i) can reasonably be expected to result in death or (ii)
has lasted or can reasonably be expected to last longer than ninety (90)
consecutive days.  Under this Section 9(b), unless otherwise required by law,
the existence of a Disability shall be determined by the Company, only upon
receipt of a written medical opinion from a qualified physician selected by or
acceptable to the Company.  In this circumstance, to the extent permitted by
law, Employee shall, if reasonably requested by the Company, submit to a
physical examination by that qualified physician. Nothing in this Section 9(b)
is intended to nor shall it be deemed to broaden or modify the definition of
“disability” in the Company’s long-term disability plan.

10.

Employee’s Termination of Employment.

a.

Notwithstanding anything herein to the contrary, Employee may terminate
employment and this Agreement at any time, for no reason, with thirty (30) days
written notice to Company (and in the event that Employee is providing notice of
termination for Good Reason, Employee must provide such notice within 30 days
after the event purported to give rise to Employee’s claim for Good Reason first
occurs).  In such event, Employee shall not be entitled to those payments and
benefits listed in Sections 11 or 12 below unless Employee 




5







--------------------------------------------------------------------------------

terminates employment for Good Reason, as defined below, or unless Section
11(a)(iii) applies.

b.

Upon any termination of employment , Employee shall be entitled to any earned
but unpaid Base Salary through the date of termination and such other vested
benefits under any other plan or agreement covering Employee which shall be
governed by the terms of such plan or agreement. Notwithstanding anything to the
contrary herein, s uch unpaid Base Salary shall be paid to Employee as soon as
practicable after the effective date of termination in accordance with the
Company’s usual payroll practices (not less frequently than monthly); provided,
however, that if payment at such time would result in a prohibited acceleration
under Section 409A of the Internal Revenue Code, then such amount shall be paid
at the time the amount would otherwise have been paid absent such prohibited
acceleration.

c.

Good Reason shall mean any of the following actions taken by the Company:

(i)

A reduction by the Company in Employee’s Base Salary or target bonus level;

(ii)

The Company shall fail to continue in effect any significant Company-sponsored
compensation plan or benefit (without replacing it with a similar plan or with a
compensation equivalent), unless such action is in connection with
across-the-board plan changes or terminations similarly affecting at least 95
percent of all officers of the Company or 100 percent of officers at the same
grade level;

(iii)

The Company’s principal executive offices shall be moved to a location outside
the middle-Tennessee area, or Employee is required (absent mutual agreement) to
be based anywhere other than the Company’s principal executive offices;

(iv)

Without Employee’s written consent, the assignment to Employee by the Company of
duties inconsistent with, or the significant reduction of the title, powers and
functions associated with, Employee’s position, title or office as described in
Section 3 above, unless such action is the result of a restructuring or
realignment of duties and responsibilities by the Company, for business reasons,
that leaves Employee at the same rate of Base




6




--------------------------------------------------------------------------------




Salary, annual target bonus opportunity, and officer level (i.e., Executive Vice
President, etc.) and with a similar level of responsibility, or unless such
action is the result of Employee’s failure to meet pre-established and objective
performance criteria;

(v)

Any material breach by the Company of this Agreement; or

(vi)

The failure of any successor (whether direct or indirect, by purchase, merger,
assignment, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

Good Reason shall not include Employee’s death, Disability or Termination for
Cause or Employee’s termination for any reason other than Good Reason as defined
above .

d.

Prior to Employee being entitled to the payments or benefits described in
Sections 11 or 12 below, the Company shall have the opportunity to cure any
claimed event of Good Reason within thirty (30) days after receiving written
notice from Employee specifying the same.

11.

Termination without Cause or by Employee for Good Reason.

a.

The continuation of Base Salary and other payments and benefits described in
Section 11(b) shall be triggered only upon one or more of the following
circumstances:

(i)

The Company terminates Employee (as it may do at any time) without Cause; it
being understood that termination by death or Disability does not constitute
termination without Cause;

(ii)

Employee terminates for Good Reason;

(iii)

The Company fails to offer to renew, extend or replace this Agreement before,
at, or within six (6) months after, the end of its original three-year Term (or
any term provided for in a written renewal or extension of the original Term),
and Employee resigns from employment with the Company within sixty (60) days
after such failure, unless such failure is accompanied by a mutually agreeable
severance arrangement between the Company and Employee or is the result of
Employee’s retirement or other termination from the Company




7







--------------------------------------------------------------------------------




other than for Good Reason notwithstanding the Company’s offer to renew, extend
or replace this Agreement .

b.

In the event of one of the triggers referenced in Sections 11(a)(i) through
(iii) above, then, on the sixtieth (60th) day after Employee’s termination of
employment, but contingent upon the execution and effectiveness of the Release
attached hereto and made a part hereof, and subject to Section 22(n) below,
Employee shall be entitled to the following:

(i)

Continuation of Employee’s Base Salary as of the date immediately preceding the
termination (or, if the termination of employment is for Good Reason due to the
reduction of Employee’s Base Salary, then such rate of Base Salary as in effect
immediately prior to such reduction) for 24 months, payable in accordance with
the Company’s normal payroll cycle and procedures (but not less frequently than
monthly) with a lump sum payment on the sixtieth (60th) day after Employee’s
termination of employment of the amounts Employee would otherwise have received
during the sixty (60) days after Employee’s termination had the payments begun
immediately after Employee’s termination of employment . Notwithstanding
anything to the contrary in this Agreement, the amount of any payment or
entitlement to payment of the aforesaid Base Salary continuation shall be
reduced, offset and subject to recovery by the Company in the event and to the
extent of any base salary earned by the Employee as a result of subsequent
employment during the 24 months after Employee’s termination of employment.  In
no event shall Employee be obligated to seek other employment or take any other
action by way of mitigation of such amounts payable to Employee and, except as
provided in the preceding sentence, such amounts shall not be reduced whether or
not the Employee obtains other employment.

(ii)

A lump sum payment of two times the amount of the average percentage of target
bonus paid or to be paid to employees at the same job grade level of Employee
(if any) under the annual bonus programs for officers in respect of the
Company’s two fiscal years immediately preceding the fiscal year in which the
termination date occurs.

(iii)

A lump sum payment in an amount equal to two times the annual contribution that
would have been made by the Company in respect of




8







--------------------------------------------------------------------------------

the plan year in which such termination of employment occurs for Employee’s
participation in the Company’s medical, pharmacy, dental and vision benefits
programs.

(iv)

Reasonable outplacement services, as determined and provided by the Company, for
one year or until other employment is secured, whichever comes first.

No such payment or benefit shall be provided to Employee pursuant to this
Section 11 if the Release attached hereto is not provided to the Company  no
later than forty-five (45) days after Employee’s termination date; and no
payment or benefit hereunder shall be provided to Employee prior to the
Company’s receipt of the Release and the expiration of the period of revocation
provided in the Release.

c.

In the event that there is a material breach by Employee of any continuing
obligations under this Agreement or the Release after termination of employment,
any unpaid amounts under this Section 11 shall be forfeited and Company shall
retain any other rights available to it under law or equity.  Any payments or
reimbursements under this Section 11 shall not be deemed the continuation of
Employee’s employment for any purpose.  Except as specifically enumerated in the
Release, the Company’s payment obligations under this Section 11 will not negate
or reduce (i) any amounts otherwise due but not yet paid to Employee by the
Company, or (ii) any other amounts payable to Employee outside this Agreement,
or (iii) those benefits owed under any other plan or agreement covering Employee
which shall be governed by the terms of such plan or agreement.  Subject to any
applicable prohibition on acceleration of payment under Section 409A of the
Internal Revenue Code, the Company may, at any time and in its sole discretion,
make a lump-sum payment of all amounts, or all remaining amounts, due to
Employee under this Section 11.

12.

Effect of 280G.

a.

Subject to Section 22(n) and contingent upon Employee’s timely execution and the
effectiveness of the Release attached hereto and made a part hereof as provided
in Section 11 hereof, if any payments and benefits by the Company to or for the
benefit of Employee (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise, but determined without
regard to any additional payments required under this Section 12 (a “Payment”)
constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code (“Code Section 280G”) so that Employee would




9







--------------------------------------------------------------------------------




be subject to the excise tax imposed by Section 4999 of the Internal Revenue
Code or any interest or penalties with respect to such tax (collectively
referred to as the “Excise Tax”), then Employee shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that, after Employee
pays all taxes (including any interest or penalties imposed with respect to such
taxes), including, without limitation, any Excise Tax, income tax or other tax
(and any interest and penalties imposed with respect thereto), Employee retains
an amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments.  Notwithstanding the foregoing, if the Net After-tax Benefit to
Employee resulting from receiving the Gross-Up Payment is less than $50,000
greater than the Net After-tax Benefit to Employee resulting from having the
Payments reduced to the Reduced Amount, then no Gross-Up Payment shall be made
and the Payments shall be reduced to the Reduced Amount. Unless Employee and the
Company shall otherwise agree (provided such agreement does not cause any
payment or benefit hereunder which is deferred compensation covered by Section
409A of the Internal Revenue Code to be in non-compliance with Section 409A of
the Internal Revenue Code), in the event the Payments are to be reduced, the
Company shall reduce or eliminate the payments or benefits to Employee by first
reducing or eliminating those payments or benefits which are not payable in cash
and then by reducing or eliminating cash payments, in each case in reverse order
beginning with payments or benefits which are to be paid the farthest in time
from the date of the “change in ownership or control” (within the meaning of
Code Section 280G) (a “Change in Control”).  Any reduction pursuant to the
preceding sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing Employee’s rights and entitlements to any
benefits or compensation. For purposes hereof:

(i)

“Net After-tax Benefit” shall mean the Present Value of a Payment net of all
taxes (including any Excise Tax imposed on Employee) with respect thereto,
determined by applying the highest marginal rate(s) applicable to an individual
for Employee’s taxable year in which the Change in Control occurs.

(ii)

“Present Value” shall mean such value determined in accordance with Section
280G(d)(4) of the Internal Revenue Code.

(iii)

“Reduced Amount” shall be an amount expressed as a Present Value which maximizes
the aggregate Present Value of Payments without causing any Payment to be
subject to excise tax under Section 4999 of the




10







--------------------------------------------------------------------------------




Internal Revenue Code or the deduction limitation of Section 280G of the
Internal Revenue Code.

b.

All determinations required to be made under this Section 12, including whether
and when a Gross-Up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be used in arriving at such determination, shall be made
by the tax department of an independent public accounting firm (the “Accounting
Firm”) or, at Company’s discretion, by a recognized compensation consulting firm
(such as Hewitt Associates) (the “Consulting Firm”) which shall be engaged by
the Company prior to the time of the first Payment to Employee.  The Accounting
Firm or Consulting Firm selected shall not be serving as accountant or auditor
for the individual, entity or group effecting the Change in Control. The
Accounting Firm or Consulting Firm shall prepare and provide detailed supporting
calculations both to the Company and Employee within fifteen (15) business days
of the later of (i) the Accounting Firm’s or Consulting Firm’s engagement to
make the required calculations or (ii) the date the Accounting Firm or
Consulting Firm obtains all information needed to make the required calculation.
 Any determination by the Accounting Firm or Consulting Firm shall be binding
upon the Company and Employee.  All fees and expenses of the Accounting Firm or
Consulting Firm shall be borne solely by the Company.

c.

Any Gross-Up Payment, as determined pursuant to this Section 12, shall be paid
by the Company to Employee within five (5) days of the receipt of the Accounting
Firm’s or Consulting Firm’s determination if the Payment is then required to
satisfy an assessment or other current demand for payment made of Employee by
federal or state taxing authorities. Gross-Up Payments due at a later date shall
be paid to Employee no later than fourteen (14) days prior to the date that
Employee’s federal or state payment is due.  If required by law, the Company
shall treat all or any portion of the Gross-Up Payment as being subject to
income tax withholding for federal or state tax purposes.  Amounts determined by
the Company to be subject to federal or state tax withholding will not be paid
directly to Employee but shall be timely paid to the respective taxing
authority.

d.

As a result of the uncertainty in the application of Section 4999 of the
Internal Revenue Code at the time of the initial determination by the Accounting
Firm or Consulting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Company should have been made (“Underpayment”),
consistent with the calculations required to be made hereunder.  In the event
that Employee hereafter is required to make a payment of any Excise Tax, the
Firm shall determine the amount of the Underpayment that has occurred




11







--------------------------------------------------------------------------------




and any such Underpayment shall be promptly paid by the Company (or any
successor or assign) to or for the benefit of Employee.  Conversely, if it is
later determined that the actual required Gross-Up Payment was less than the
amount paid to Employee, Employee shall refund the excess portion to the Company
but only to the extent that Employee has not yet paid the excess amount to the
taxing authorities or is able to obtain a refund from the respective taxing
authorities of amounts previously paid.  The Company may pursue at its own
expense the refund on behalf of Employee, and, if requested by the Company,
Employee shall reasonably cooperate in such refund effort.

e.

All Gross-Up Payments to be made under this Section 12 (other than the
Underpayment described in Section 12(e)) must be made no later than the end of
the Employee’s taxable year next following the Employee’s taxable year in which
the applicable related taxes are remitted.  Any right to reimbursement incurred
due to a tax audit or litigation addressing the existence or amount of a tax
liability must be made no later than the end of the Employee’s taxable year
following the Employee’s taxable year in which the taxes that are the subject of
the audit or litigation are remitted to the taxing authorities or, where no such
taxes are remitted, the end of the Employee’s taxable year following the year in
which the audit is completed or there is a final and non-appealable settlement
or the resolution of the litigation.

13.

Publicity; No Disparaging Statement.  Except as otherwise provided in Section 14
hereof, Employee and the Company covenant and agree that they shall not engage
in any communi­cations to persons outside the Company which shall disparage one
another or interfere with their existing or prospective business relationships.

14.

Confidentiality and Legal Process.  Employee agrees to keep the proprietary
terms, of this Agreement confidential and to refrain from disclosing any
information concerning this Agreement to any one other than Employee’s immediate
family and personal agents or advisors. Notwithstanding the foregoing, nothing
in this Agreement is intended to prohibit Employee or the Company from
performing any duty or obligation that shall arise as a matter of law.
Specifically, Employee and the Company shall continue to be under a duty to
truthfully respond to any legal and valid subpoena or other legal process.  This
Agreement is not intended in any way to proscribe Employee’s or the Company’s
right and ability to provide information to any federal, state or local agency
in response or adherence to the lawful exercise of such agency’s authority.

15.

Business Protection Provision Definitions.




12







--------------------------------------------------------------------------------




a.

Preamble.  As a material inducement to the Company to enter into this Agreement,
and in recognition of the valuable experience, knowledge and proprietary
information Employee has gained or will gain while employed, Employee agrees to
abide by and adhere to the business protection provisions in Sections 15, 16,
17, 18 and 19 herein.

b.

Definitions.  For purposes of Sections 15, 16, 17, 18, 19 and 20 herein:

(i)

“Competitive Position” shall mean any employment, consulting, advisory,
directorship, agency, promotional or independent contractor arrangement between
Employee and (x) any person or Entity engaged wholly or in material part in the
business in which the Company is engaged (i.e., the discount consumable basic or
general merchandise retail business), including but not limited to such other
similar businesses as Wal-Mart, Sam’s, Target, Costco, K-Mart, Big Lots, BJs
Wholesale, Walgreen’s, Rite-Aid, CVS, Family Dollar Stores, Fred’s, the 99 Cents
Stores and Dollar Tree Stores, or (y) any person or Entity then attempting or
planning to enter the discount consumable basics retail business, whereby
Employee is required to perform services on behalf of or for the benefit of such
person or Entity which are substantially similar to the services Employee
provided or directed at any time while employed by the Company or any of its
affiliates.

(ii)

“Confidential Information” shall mean the proprietary or confidential data,
information, documents or materials (whether oral, written, electronic or
otherwise) belonging to or pertaining to the Company, other than “Trade Secrets”
(as defined below), which is of tangible or intangible value to the Company and
the details of which are not generally known to the competitors of the Company.
 Confidential Information shall also include any items marked “CONFIDENTIAL” or
some similar designation or which are otherwise identified as being
confidential.

(iii)

“Entity” or “Entities” shall mean any business, individual, partnership, joint
venture, agency, governmental agency, body or subdivision, association, firm,
corporation, limited liability company or other entity of any kind.

(iv)

“Restricted Period” shall mean two (2) years following Employee’s termination
date.




13







--------------------------------------------------------------------------------




(v)

“Territory” shall include individually and as a total area those states in the
United States in which the Company maintains stores at Employee’s termination
date or those states in which the Company has specific and demonstrable plans to
open stores within six months of Employee’s termination date.

(vi)

“Trade Secrets” shall mean information or data of or about the Company,
including, but not limited to, technical or non-technical data, formulas,
patterns, compilations, programs, devices, methods, techniques, drawings,
processes, financial data, financial plans, product plans or lists of actual or
potential customers or suppliers that:  (A) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; (B) is the subject of efforts that are reasonable
under the circumstances to maintain its secrecy; and (C) any other information
which is defined as a “trade secret” under applicable law.

(vii)

“Work Product” shall mean all tangible work product, property, data,
documentation, “know-how,” concepts or plans, inventions, improvements,
techniques and processes relating to the Company that were conceived,
discovered, created, written, revised or developed by Employee while employed by
the Company.

16.

Nondisclosure:  Ownership of Proprietary Property.

a.

In recognition of the Company’s need to protect its legitimate business
interests, Employee hereby covenants and agrees that, for the Term and
thereafter (as described below), Employee shall regard and treat Trade Secrets
and Confidential Information as strictly confidential and wholly-owned by the
Company and shall not, for any reason, in any fashion, either directly or
indirectly, use, sell, lend, lease, distribute, license, give, transfer, assign,
show, disclose, disseminate, reproduce, copy, misappropriate or otherwise
communicate any Trade Secrets or Confidential Information to any person or
Entity for any purpose other than in accordance with Employee’s duties under
this Agreement or as required by applicable law. This provision shall apply to
each item constituting a Trade Secret at all times it remains a “trade secret”
under applicable law and shall apply to any Confidential Information, during
employment and for the Restricted Period thereafter.




14







--------------------------------------------------------------------------------




b.

Employee shall exercise best efforts to ensure the continued confidentiality of
all Trade Secrets and Confidential Information and shall immediately notify the
Company of any unauthorized disclosure or use of any Trade Secrets or
Confidential Information of which Employee becomes aware.  Employee shall assist
the Company, to the extent reasonably requested, in the protection or
procurement of any intellectual property protection or other rights in any of
the Trade Secrets or Confidential Information.

c.

All Work Product shall be owned exclusively by the Company.  To the greatest
extent possible, any Work Product shall be deemed to be “work made for hire” (as
defined in the Copyright Act, 17 U.S.C.A. § 101 et seq., as amended), and
Employee hereby unconditionally and irrevocably transfers and assigns to the
Company all right, title and interest Employee currently has or may have by
operation of law or otherwise in or to any Work Product, including, without
limitation, all patents, copyrights, trademarks (and the goodwill associated
therewith), trade secrets, service marks (and the goodwill associated therewith)
and other intellectual property rights.  Employee agrees to execute and deliver
to the Company any transfers, assignments, documents or other instruments which
the Company may deem necessary or appropriate, from time to time, to protect the
rights granted herein or to vest complete title and ownership of any and all
Work Product, and all associated intellectual property and other rights therein,
exclusively in the Company.

17.

Non-Interference with Employees.  Through employment and thereafter through the
Restricted Period, Employee will not, either directly or indirectly, alone or in
conjunction with any other person or Entity:  actively recruit, solicit, attempt
to solicit, induce or attempt to induce any person who is an exempt employee of
the Company or any of its subsidiaries or affiliates (or has been within the
last 6 months) to leave or cease such employment for any reason whatsoever;

18.

Non-Interference with Business Relationships.

a.

Employee acknowledges that, in the course of employment, Employee will learn
about Company’s business, services, materials, programs and products and the
manner in which they are developed, marketed, serviced and provided.  Employee
knows and acknowledges that the Company has invested considerable time and money
in developing its product sales and real estate development programs and
relationships, vendor and other service provider relationships and agreements,
store layouts and fixtures, and marketing techniques and that those things are
unique and original.  Employee further acknowledges that the Company has a
strong business reason to keep secret information relating to Company’s




15







--------------------------------------------------------------------------------




business concepts, ideas, programs, plans and processes, so as not to aid
Company’s competitors.  Accordingly, Employee acknowledges and agrees that the
protection outlined in (b) below is necessary and reasonable.

b.

During the Restricted Period, Employee will not, on Employee’s own behalf or on
behalf of any other person or Entity, solicit, contact, call upon, or
communicate with any person or entity or any representative of any person or
entity who has a business relationship with Company and with whom Employee had
contact while employed, if such contact or communication would likely interfere
with Company’s business relationships or result in an unfair competitive
advantage over Company.

19.

Agreement Not to Work in Competitive Position.  Employee covenants and agrees
not to accept, obtain or work in a Competitive Position for a company or entity
that operates anywhere within the Territory for the Restricted Period.

20.

Acknowledgements Regarding Sections 15 – 19.

a.

Employee and Company expressly covenant and agree that the scope, territorial,
time and other restrictions contained in Sections 15 through 19 of this
Agreement constitute the most reasonable and equitable restrictions possible to
protect the business interests of the Company given: (i) the business of the
Company; (ii) the competitive nature of the Company’s industry; and (iii) that
Employee’s skills are such that Employee could easily find alternative,
commensurate employment or consulting work in Employee’s field which would not
violate any of the provisions of this Agreement.

b.

Employee acknowledges that the compensation and benefits described in Sections
5, 11 and 12 are also in consideration of his/her covenants and agreements
contained in Sections 15 through 19 hereof and that a breach by Employee of the
obligations contained in Sections 15 through 19 hereof shall forfeit Employee’s
right to such compensation and benefits.

c.

Employee acknowledges and agrees that a breach by Employee of the obligations
set forth in Sections 15 through 19 will likely cause Company irreparable injury
and that, in such event, the Company shall be entitled to injunctive relief in
addition to such other and further relief as may be proper.

d.

The parties agree that if, at any time, a court of competent jurisdiction
determines that any of the provisions of Section 15 through 19 are unreasonable
under




16







--------------------------------------------------------------------------------




Tennessee law as to time or area or both, the Company shall be entitled to
enforce this Agreement for such period of time or within such area as may be
determined reasonable by such court.

21.

Return of Materials.  Upon Employee’s termination, Employee shall return to the
Company all written, electronic, recorded or graphic materials of any kind
belonging or relating to the Company or its affiliates, including any originals,
copies and abstracts in Employee’s possession or control.

22.

General Provisions.

a.

Amendment.  This Agreement may be amended or modified only by a writing signed
by both of the parties hereto.

b.

Binding Agreement.  This Agreement shall inure to the benefit of and be binding
upon Employee, his/her heirs and personal representatives, and the Company and
its successors and assigns.

c.

Waiver Of Breach; Specific Performance.  The waiver of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other
breach. Each of the parties to this Agreement will be entitled to enforce this
Agreement, specifically, to recover damages by reason of any breach of this
Agreement, and to exercise all other rights existing in that party’s favor.  The
parties hereto agree and acknowledge that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that any party may
apply to any court of law or equity of competent jurisdiction for specific
performance or injunctive relief to enforce or prevent any violations of the
provisions of this Agreement.

d.

Unsecured General Creditor.  The Company shall neither reserve nor speci­fically
set aside funds for the payment of its obligations under this Agreement, and
such obligations shall be paid solely from the general assets of the Company.

e.

No Effect On Other Arrangements.  It is expressly understood and agreed that the
payments made in accordance with this Agreement are in addition to any other
benefits or compensation to which Employee may be entitled or for which Employee
may be eligible.

f.

Tax Withholding.  There shall be deducted from each payment under this Agreement
the amount of any tax required by any govern­mental authority to be withheld and
paid over by the Company to such governmental authority for the account of
Employee.




17







--------------------------------------------------------------------------------




g.

Notices.

(i)

All notices and all other communications provided for herein shall be in writing
and delivered personally to the other designated party, or mailed by certified
or registered mail, return receipt requested, or delivered by a recognized
national overnight courier service, or sent by facsimile, as follows:

If to Company to:

Dollar General Corporation

Attn: General Counsel

100 Mission Ridge

Goodlettsville, TN  37072-2171

Facsimile: (615)855-5180

If to Employee to:

(Last address of Employee

known to Company unless

otherwise directed in writing by Employee)




(ii)

All notices sent under this Agreement shall be deemed given twenty-four (24)
hours after sent by facsimile or courier, seventy-two (72) hours after sent by
certified or registered mail and when delivered if by personal delivery.

(iii)

Either party hereto may change the address to which notice is to be sent
hereunder by written notice to the other party in accordance with the provisions
of this Section.

h.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Tennessee (without giving effect to conflict of
laws).

i.Entire Agreement.  This Agreement contains the full and complete understanding
of the parties hereto with respect to the subject matter contained herein and,
unless specifically provided herein, this Agreement supersedes and replaces any
prior agreement, either oral or written, which Employee may have with Company
that relates generally to the same subject matter.

j.

Assignment.  This Agreement may not be assigned by Employee, and any attempted
assignment shall be null and void and of no force or effect.

k.

Severability.  If any one or more of the terms, provisions, covenants or
restrictions of this Agreement shall be determined by a court of competent
jurisdiction to be invalid, void or unenforceable, then the remainder of the
terms, provisions, covenants and




18







--------------------------------------------------------------------------------




restrictions of this Agreement shall remain in full force and effect, and to
that end the provisions hereof shall be deemed severable.

l.

Section Headings.  The Section headings set forth herein are for convenience of
reference only and shall not affect the meaning or interpretation of this
Agreement whatsoever.

m.

Voluntary Agreement.  Employee and Company represent and agree that each has
reviewed all aspects of this Agreement, has carefully read and fully understands
all provisions of this Agreement, and is voluntarily entering into this
Agreement.  Each party represents and agrees that such party has had the
opportunity to review any and all aspects of this Agreement with legal, tax or
other adviser(s) of such party’s choice before executing this Agreement.

n.

Deferred Compensation Omnibus Provision.  It is intended that any payment or
benefit which is provided pursuant to or in connection with this Agreement which
is considered to be deferred compensation subject to Section 409A of the
Internal Revenue Code shall be paid and provided in a manner, and at such time ,
including without limitation payment and provision of benefits only in
connection with the occurrence of a permissible payment event contained in
Section 409A (e.g. death, disability, separation from service from the Company
and its affiliates as defined for purposes of Section 409A of the Internal
Revenue Code), and in such form, as complies with the applicable requirements of
Section 409A of the Internal Revenue Code to avoid the unfavorable tax
consequences provided therein for non-compliance.  In connection with effecting
such compliance with Section 409A of the Internal Revenue Code, the following
shall apply:

(i)

Notwithstanding any other provision of this Agreement, the Company is authorized
to amend this Agreement, to void or amend any election made by Employee under
this Agreement and/or to delay the payment of any monies and/or provision of any
benefits in such manner as may be determined by it to be necessary or
appropriate to comply, or to evidence or further evidence required compliance,
with Section 409A of the Internal Revenue Code (including any transition or
grandfather rules thereunder).

(ii)

Neither Employee nor the Company shall take any action to accelerate or delay
the payment of any monies and/or provision of any benefits in any manner which
would not be in compliance with Section 409A of the




19







--------------------------------------------------------------------------------




Internal Revenue Code (including any transition or grandfather rules
thereunder).

(iii)

If Employee is a specified employee for purposes of Section 409A(a)(2)(B)(i) of
the Internal Revenue Code, any payment or provision of benefits in connection
with a separation from service payment event (as determined for purposes of
Section 409A of the Internal Revenue Code) shall not be made until six months
after Employee’s separation from service (the “409A Deferral Period”).  In the
event such payments are otherwise due to be made in installments or periodically
during the 409A Deferral Period, the payments which would otherwise have been
made in the 409A Deferral Period shall be accumulated and paid in a lump sum as
soon as the 409A Deferral Period ends, and the balance of the payments shall be
made as otherwise scheduled.  In the event benefits are required to be deferred,
any such benefit may be provided during the 409A Deferral Period at Employee’s
expense, with Employee having a right to reimbursement from the Company once the
409A Deferral Period ends, and the balance of the benefits shall be provided as
otherwise scheduled.

(iv)

If a Change in Control occurs but the Change in Control does not constitute a
change in control within the meaning of Section 409A of the Internal Revenue
Code (a “409A Change in Control”), then payment of any amount or provision of
any benefit under this Agreement which is considered to be deferred compensation
subject to Section 409A of the Internal Revenue Code shall be deferred until
another permissible payment event contained in Section 409A of the Internal
Revenue Code occurs (e.g., death, disability, separation from service from the
Company and its affiliated companies as defined for purposes of Section 409A of
the Internal Revenue Code), including any deferral of payment or provision of
benefits for the 409A Deferral Period as provided above .

(v)

For purposes of this Agreement, all rights to payments and benefits hereunder
shall be treated as rights to receive a series of separate payments and benefits
to the fullest extent allowed by Section 409A of the

Internal Revenue Code.




20







--------------------------------------------------------------------------------




(vi)

For purposes of determining time of (but not entitlement to) payment or
provision of deferred compensation under this Agreement under Section 409A of
the Internal Revenue Code in connection with a termination of employment,
termination of employment will be read to mean a “separation from service”
within the meaning of Section 409A of the Internal Revenue Code where it is
reasonably anticipated that no further services would be performed after that
date or that the level of bona fide services Employee would perform after that
date (whether as an employee or independent contractor) would permanently
decrease to less than 50% of the average level of bona fide services performed
over the immediately preceding thirty-six (36) month period.

(vii)

For purposes of this Agreement, a key employee for purposes of Section
409A(a)(2)(B)(i) of the Internal Revenue Code shall be determined on the basis
of the applicable 12–month period ending on the specified employee
identification date designated by the Company consistently for purposes of this
Agreement and similar agreements or, if no such designation is made, based on
the default rules and regulations under Section 409A(a)(2)(B)(i) of the Internal
Revenue Code.

(viii)

Notwithstanding any other provision of this Agreement, the Company shall not be
liable to Employee if any payment or benefit which is to be provided pursuant to
this Agreement and which is considered deferred compensation subject to Section
409A of the Internal Revenue Code otherwise fails to comply with, or be exempt
from, the requirements of Section 409A of the Internal Revenue Code.





21




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized representative to execute this Agreement to be effective as of the
Effective Date.




 

 

 

DOLLAR GENERAL CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ S. Lanigan

 

 

 

Its:

          General Counsel

Date:

6/1/2010

 

 

 

 

 

 

 

“EMPLOYEE”

 

 

 

 




/s/ Robert Ravener

 

 

 

 

Robert Ravener

 

 

 

 

 

Date:

6/9/2010

 

 

 

 

 

 

 

Witnessed By:

 

 

 

 




/s/ Julie L. Filson





22




--------------------------------------------------------------------------------

Addendum to Employment Agreement with ___________________

 

RELEASE AGREEMENT

THIS RELEASE (“Release”) is made and entered into by and between
_________________ (“Employee”) and DOLLAR GENERAL CORPORATION, and its successor
or assigns (“Company”).

WHEREAS, Employee and Company have agreed that Employee’s employment with Dollar
General Corporation shall terminate on ___________________;

WHEREAS, Employee and the Company have previously entered into that certain
Employment Agreement, effective _____________________ (“Agreement”), in which
the form of this Release is incorporated by reference;

WHEREAS, Employee and Company desire to delineate their respective rights,
duties and obligations attendant to such termination and desire to reach an
accord and satisfaction of all claims arising from Employee’s employment, and
termination of employment, with appropriate releases, in accordance with the
Agreement;

WHEREAS, the Company desires to compensate Employee in accordance with the
Agreement for service Employee has provided and/or will provide for the Company;

NOW, THEREFORE, in consideration of the premises and the agreements of the
parties set forth in this Release, and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby covenant and agree as follows:

1.

Claims Released Under This Agreement.

In exchange for receiving the payments and benefits described in Section 11 and
12 of the Agreement, Employee hereby voluntarily and irrevocably waives,
releases, dismisses with prejudice, and withdraws all claims, complaints, suits
or demands of any kind whatsoever (whether known or unknown) which Employee ever
had, may have, or now has against Company and other current or former
subsidiaries or affiliates of the Company and their past, present and future
officers, directors, employees, agents, insurers and attorneys (collectively,
the “Releasees”), arising from or relating to (directly or indirectly)
Employee’s employment or the termination of employment or other events

that have occurred as of the date of execution of this Agreement, including but
not limited to:




23




--------------------------------------------------------------------------------




a.

claims for violations of Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Fair Labor Standards Act, the Civil Rights
Act of 1991, the Americans With Disabilities Act, the Equal Pay Act, the Family
and Medical Leave Act, 42 U.S.C. § 1981, the Sarbanes Oxley Act of 2002, the
National Labor Relations Act, the Labor Management Relations Act, Executive
Order 11246, Executive Order 11141, the Rehabilitation Act of 1973, or the
Employee Retirement Income Security Act;

b.

claims for violations of any other federal or state statute or regulation or
local ordinance;

c.

claims for lost or unpaid wages, compensation, or benefits, defamation,
intentional or negligent infliction of emotional distress, assault, battery,
wrongful or constructive discharge, negligent hiring, retention or supervision,
fraud, misrepresentation, conversion, tortious interference, breach of contract,
or breach of fiduciary duty;

d.

claims to benefits under any bonus, severance, workforce reduction, early
retirement, outplacement, or any other similar type plan sponsored by the
Company (except for those benefits owed under any other plan or agreement
covering Employee which shall be governed by the terms of such plan or
agreement); or

e.

any other claims under state law arising in tort or contract.

2.

Claims Not Released Under This Agreement.

In signing this Release, Employee is not releasing any claims that may arise
under the terms of this Release or which may arise out of events occurring after
the date Employee executes this Release.

Employee also is not releasing claims to benefits that Employee is already
entitled to receive under any other plan or agreement covering Employee which
shall be governed by the terms of such plan or agreement.  However, Employee
understands and acknowledges that nothing herein is intended to or shall be
construed to require the Company to institute or continue in effect any
particular plan or benefit sponsored by the Company, and the Company hereby
reserves the right to amend or terminate any of its benefit programs at any time
in accordance with the procedures set

forth in such plans.




24




--------------------------------------------------------------------------------




Nothing in this Release shall prohibit Employee from engaging in activities
required or protected under applicable law or from communicating, either
voluntarily or otherwise, with any governmental agency concerning any potential
violation of the law.

3.

No Assignment of Claim.  Employee represents that Employee has not assigned or
transferred, or purported to assign or transfer, any claims or any portion
thereof or interest therein to any party prior to the date of this Release.

4.

Compensation.  In accordance with the Agreement, the Company agrees to pay
Employee or, if Employee becomes eligible for payments and benefits under
Section 11 and 12 but dies before receipt thereof, Employee’s spouse or estate,
as the case may be, the amounts provided in Section 11 and 12 of the Agreement.

5.

Publicity; No Disparaging Statement.  Except as otherwise provided in Section 14
of the Agreement, Section 2 of this Release, and as privileged by law, Employee
and the Company covenant and agree that they shall not engage in any
communi­cations with persons outside the Company which shall disparage one
another or interfere with their existing or prospective business relationships.

6.

No Admission Of Liability.  This Release shall not in any way be construed as an
admission by the Company or Employee of any improper actions or liability
whatsoever as to one another, and each specifically disclaims any liability to
or improper actions against the other or any other person.

7.

Voluntary Execution.  Employee warrants, represents and agrees that Employee has
been encouraged in writing to seek advice regarding this Release from an
attorney and tax advisor prior to signing it; that this Release represents
written notice to do so; that Employee has been given the opportunity and
sufficient time to seek such advice; and that Employee fully understands the
meaning and contents of this Release. Employee further represents and warrants
that Employee was not coerced, threatened or otherwise forced to sign this
Release, and that Employee’s signature appearing hereinafter is voluntary and
genuine.  EMPLOYEE UNDERSTANDS THAT EMPLOYEE MAY TAKE UP TO TWENTY-ONE (21) DAYS
TO CONSIDER WHETHER TO ENTER INTO THIS RELEASE.

8.

Ability to Revoke Agreement.  EMPLOYEE UNDERSTANDS THAT  THIS RELEASE MAY BE
REVOKED BY EMPLOYEE BY NOTIFYING THE COMPANY IN WRITING OF SUCH REVOCATION
WITHIN SEVEN (7) DAYS OF EMPLOYEE’S




25




--------------------------------------------------------------------------------

EXECUTION OF THIS RELEASE AND THAT THIS RELEASE IS NOT EFFECTIVE UNTIL THE
EXPIRATION OF SUCH SEVEN (7) DAY PERIOD.  EMPLOYEE UNDERSTANDS THAT UPON THE
EXPIRATION OF SUCH SEVEN (7) DAY PERIOD THIS RELEASE WILL BE BINDING UPON
EMPLOYEE AND EMPLOYEE’S HEIRS, ADMINISTRATORS, REPRESENTATIVES, EXECUTORS,
SUCCESSORS AND ASSIGNS AND WILL BE IRREVOCABLE.

Acknowledged and Agreed To:

 

“COMPANY”

 

DOLLAR GENERAL CORPORATION

 

By:

 

 

Its:

 




I UNDERSTAND THAT BY SIGNING THIS RELEASE, I AM GIVING UP RIGHTS I MAY

HAVE.  I UNDERSTAND THAT I DO NOT HAVE TO SIGN THIS RELEASE.




 

 

 

“EMPLOYEE”

 

 

 

 

Date

 

 

 

 

 

 

WITNESSED BY:

 

 

 

 

Date

 

 

 











26


